     Case 2:14-cr-00022-MLCF-DEK Document 997 Filed 09/09/21 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                                    CRIMINAL ACTION


v.                                                          NO. 14-022


PETER M. HOFFMAN, ET AL.                                    SECTION F




                                   ORDER

      Before the Court is Peter Hoffman’s motion to continue his

upcoming self-surrender date.       In March 2021, a panel of the U.S.

Fifth Circuit Court of Appeals heard oral argument on Mr. Hoffman’s

challenge to the Court’s imposition of a custodial sentence upon

resentencing.     Mr. Hoffman requests that his self-surrender date

be continued until after the Fifth Circuit resolves his appeal; he

is also concerned that a custodial setting will exacerbate his

already-increased      vulnerability     to   the   Delta    variant.      The

government disagrees with Mr. Hoffman’s arguments but defers to

the Court regarding the request to continue.

      As the Court has previously observed, it is preferable for

the Fifth Circuit to resolve the pending appeal before Mr. Hoffman

                                     1
   Case 2:14-cr-00022-MLCF-DEK Document 997 Filed 09/09/21 Page 2 of 2



is ordered to surrender to BOP custody and before the Court

considers the pending post-conviction and post-sentencing motions.

Additionally,   the   oral   hearing   presently   scheduled   for   these

motions is impractical in light of the lingering impediments caused

by Hurricane Ida and its aftermath.

     Accordingly, IT IS ORDERED: that Peter Hoffman’s motion to

continue his self-surrender date is hereby GRANTED; Peter Hoffman

is hereby ordered to self-surrender to the designated institution

by 12:00 p.m. on January 11, 2022, unless otherwise ordered.             IT

IS FURTHER ORDERED: that the United States Probation Officer shall

advise Mr. Hoffman of the name and location of the institution in

which he is to serve his sentence within a reasonable time prior

to January 11, 2022.

     IT IS FURTHER ORDERED: that the hearing on the defendants’

motions to vacate convictions (Rec.Docs. 897, 929) and on the

motions for enforcement of discovery orders (Rec.Docs. 918, 927),

presently set for September 23, 2021, is hereby continued to 1:30

p.m. on November 17, 2021.

                       New Orleans, Louisiana, September 9, 2021

                                        ________________________
                                           MARTIN L.C. FELDMAN
                                           U.S. DISTRICT JUDGE

                                   2
